Exhibit 10.23
Genesis Fluid Solutions
6660 Delmonico Drive, Suite 242-D
Colorado Springs, 80919
November 10, 2009
Mr. Robert S. Jersey, President
Gar Wood Securities, LLC
440 La Salle St., Suite 2201
Chicago, IL 60605
Dear Mr. Jersey:
In connection with your engagement to advise and assist us, we indemnify and
hold harmless you and your affiliates, the respective directors, officers and
agents of you and your affiliates and each other person, if any, controlling you
and any of your affiliates (the “Indemnified Parties” and each an “Indemnified
Party”), to the full extent of the law, from and against any losses, claims,
damages or liabilities (or actions, including shareholder actions, in respect
thereof) related to or arising out of such engagement or your role in connection
therewith, and will reimburse you and any other Indemnified Party for all
reasonable expenses (including counsel fees) as they are incurred by you or any
such other Indemnified Party in connection with investigating, preparing or
defending any such action or claim, whether or not in connection with pending or
threatened litigation in which you are party.
We will not, however, be responsible for any claims, losses, damages or expenses
which are finally judicially determined to have resulted primarily from your bad
faith or from your gross negligence or the bad faith or gross negligence of any
other Indemnified Party. We also agree that neither you, nor any of your
affiliates, nor any officer, director or agent of you or any of you affiliates,
nor any person controlling you or any of your affiliates, shall have any
liability to us or in connection with such engagement except for any such
liability for losses, claims, damages, liabilities or expenses incurred by us
that result primarily from your bad faith or gross negligence or the bad faith
or gross negligence of any other Indemnified Party.
The forgoing agreement shall be in addition to any rights that you or any
Indemnified Party may have at common law or otherwise, including, but not
limited to, any right to contribution.

                  Very truly yours,         Genesis Fluid Solutions    
 
           
 
  By:   /s/ Michael Hodges
 
            Michael Hodges
CEO    
 
           
 
  Date:   11/10/09    

Gar Wood Securities, LLC

         
By:
  /s/ Robert S. Jersey    
 
 
 
    Robert S. Jersey
President    
 
       
Date:
  11/10/09    
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



          Confidential   Page 1   11/10/2009

(GARWOOD LOGO) [c99217c9921701.gif]
November 10, 2009
Mr. Michael Hodges
Genesis Fluid Solutions
6660 Delmonico Drive, Suite 242-D
Colorado Springs, CO 80919
Dear Mr. Hodges,
The purpose of this letter is to confirm the engagement of Gar Wood Securities,
LLC (“GW”), a FINRA member firm, by, GENESIS FLUID SOLUTIONS, LTD. (the
“Company”), on a selective basis to render financial advisory services to the
Company in order to expand institutional awareness in the financial community.
Section 1. Engagement Term. GW shall conduct institutional investor services for
a period of twelve months commencing on the date hereof and expiring October 11,
2010. During this period GW shall initiate a platform of services aimed at
introducing Genesis Fluid Solutions to institutional investors in order to build
corporate visibility. The services shall include but are not limited to investor
introductions via telephone calls, investor meetings and conference invitations.
Section 2. Fees. Upon engagement, a fee of 100,000 warrants to purchase Genesis
Fluid Solutions common stock, with a $1.00 strike price shall be issued to GW.
These warrants shall have a five-year expiration date, cashless exercise option,
and the shares represented by the warrants shall have piggyback registration
rights. The warrants shall be issued to Gar Wood Securities, LLC and shall be
assignable in part or in whole to officers or employees of Gar Wood Securities,
LLC.
In the event a private placement should result through direct GW introductions,
a Success Fee to GW consisting of a cash fee equal to 8.0% of the aggregate
gross proceeds of the sale of Securities to investors received by the Company
shall be paid. The cash portion of any Success Fee shall be paid to GW, as
applicable, on the relevant closing date of a Transaction or as soon as
reasonably practicable thereafter.
The fee shall be payable with respect to any Transaction occurring:

  (i)  
during the term of this agreement; or
    (ii)  
after the term of this agreement, if GW introduced the purchaser of the
Transaction or an affiliate of purchaser to Company within 6 months preceding
closing of the Transaction.

In addition to the Success Fee, GW will receive warrants equal to 2% of the
value sold of the Transaction. These warrants shall also have a $1.00 strike
price, five-year expiration date, cashless exercise option, and the shares
represented by the warrants shall have piggyback registration rights.
Section 3. Right of First Refusal. Genesis Fluid Solutions grants GW right of
first refusal on a non-exclusive basis to act as the Company’s Investment
Banker/Financial Advisor on any financings in the next twelve months.

 

 



--------------------------------------------------------------------------------



 



          Confidential   Page 2   11/10/2009

Section 4. Confidentiality. The Company acknowledges that all advice (written or
oral) which may be given by GW to the Company in connection with GW’s engagement
is intended solely for the benefit and use of the Company (including its
management, directors and attorneys), and the Company agrees that no such advice
shall be used, reproduced, disseminated, quoted or referred to at any time, in
any manner or for any purpose, nor shall any public references to GW be made by
the Company (or such persons), without the prior written consent of GW, which
consent shall not be unreasonably withheld.
Section 5. Indemnity. GW and the Company have entered into a separate letter
agreement, dated the date hereof, with respect to the indemnification of GW by
the Company with regard to GW’s engagement hereunder.
Section 6. Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Chicago, Illinois before one arbitrator mutually agreed to by the parties
hereto. The parties hereby waive all right to trial by jury with respect to the
foregoing. The arbitration shall be conducted in accordance with the dispute
resolution procedures of the American Bar Association. Judgment on the award may
be entered in any court having jurisdiction. The arbitrator may, in his or her
sole discretion, allocate all or part of the costs of the arbitration in the
award, including the fees of the arbitrator and the reasonable attorneys’ fees
of the parties. The arbitrator shall not have the power to award punitive
damages.
Section 7. Miscellaneous. This Agreement constitutes the entire understanding
and agreement of the parties with respect to the subject matter hereof. This
Agreement may not be amended except by a written instrument signed by both
parties hereto. This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, without regard to conflict of law rules.
*           *           *
Please confirm that the foregoing is in accordance with your understandings and
agreements with GW by signing and returning to GW the duplicate of this letter.

     
 
  Very truly yours,
 
  Gar Wood Securities, LLC
 
   
 
  /s/ Robert S. Jersey
 
  Robert S. Jersey
 
  President

ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE:
GENESIS FLUID SOLUTIONS

         
By:
  /s/ Michael Hodges
 
   
Mr. Michael Hodges
CEO
   

Date: 11/10/09

 

 